DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–6, 11–15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo, KR 20060111037(A) (“Woo”)1 in view of Paulin, US 3,610,589 (“Paulin”).  Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Paulin and in further view of Huehn et al., US 6,425,932 (“Huehn”) or Kelly et al., 2.  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Paulin and in further view of Ikeda et al., US 2015/0292508 (“Ikeda”).  Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Paulin and in further view of Vogel et al., US 2010/0143125 (“Vogel”).  Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Paulin and in further view of Brendel, US 2018/0187908 (“Brendel”).
Claim 1 
Woo discloses an air cleaner 100.  Woo Fig. 6, p. 4.  The air cleaner 100 is a humidifying air purifier because it cleans air, while ejecting air and liquid from an opening in the top3.  Id.  The air cleaner 100 comprises a cabinet 110.  Id. The cabinet has an air blowing fan 192 disposed within it.  Id. at Fig. 5, p. 4.  The cabinet 110 also comprises a suction panel 130 (the “door assembly”).  Id. at Fig. 6, p. 5.  The suction panel 130 is configured to be drawn out from the cabinet in a direction away from the fan 192.  Id.  The suction panel 130 comprises an intake grill 132 (the “intake”) formed at a lower surface of the suction panel 130, to allow air to flow into the cabinet 110.  Id. at Fig. 6, p. 4.  The cabinet 110 further comprises an upper surface panel 140 (the “discharge portion”), configured to discharge air from inside the cabinet through grill 142.  Id. at Fig. 6, pp. 4, 5.  The suction panel 130 further comprises a filter 162 installed therein.  Id. at Fig. 6, p. 4.  The filter 162 is configured for filtering air passing between the intake grill 132 and the outlet grill 142, at a height between the intake and outlet grills 132, 142.  Id.  The upper surface panel 142 comprises a grill 142 (the “discharge grill”) disposed therein. Id. at Fig. 6, p. 5.  The grill 142 comprises a plurality of ribs (any one corresponding to the “grill guide”) extending relative to the cabinet 110.  Id. at Fig. 6, p. 5.  The ribs guide the air passing through the upper surface panel 140 to flow in the extending direction of the ribs.  Id.

    PNG
    media_image1.png
    804
    1018
    media_image1.png
    Greyscale

Woo differs from claim 1 because it does not disclose the rib corresponding to the “grill guide” extends obliquely relative to the cabinet 110 so that an upper end of the rib is inclined in the direction that the direction that the suction panel 130 is drawn out of the cabinet 110.  
However, in the air purifier arts, Paulin discloses a humidifier with a top wall 13 with an air outlet 26 which accommodates three sets of louvers 27, 28, 29 (i.e., grills) to discharge air from the humidifier.  Paulin Fig. 1, col. 2, ll. 10–27.  The louvers are provided with fixed slanting vanes, which direct the air as it exits through the louvers.  Id.  The louvers can be inserted into the air outlet at four different positions, to allow a user to change the position of air leaving the humidifier.  Id.  

    PNG
    media_image2.png
    824
    572
    media_image2.png
    Greyscale

It would have been obvious to use one of Paulin’s louvers 27 in place of Woo’s grill 142, to allow a user to change the direction of air flow leaving the air purifier.  With this modification, one of the slanted vanes would correspond to the “grill guide.”  When the louver 27 is positioned such that the vanes are slanted toward the front of the air purifier, the vanes would extend obliquely relative to the cabinet 110 so that an upper end of each vane is inclined in the direction that the suction panel 130 is drawn out from the cabinet 110. 
Claim 2 requires for the device of claim 1, the discharge grill includes a plurality of grill guides spaced apart from each other along the direction that the door assembly is drawn out of the cabinet.
Paulin’s louver 27 includes a plurality of vanes (the “grill guides”) spaced apart from each other along the direction that the suction panel 130 is drawn out of the cabinet, in the situation where the louver 27 is positioned so that the vanes are slanted toward the front of Woo’s air purifier.  Paulin Fig. 1, col. 2, ll. 10–27.
Claim 3 requires for the device of claim 1, the cabinet includes a pair of side panels.  The cabinet also includes an upper panel and a rear panel interconnecting the pair of side panels.  The rear panel includes an upper surface extending forward.  The discharge portion includes a vertical opening on an upper surface of the rear panel.
Woo’s cabinet 110 includes a pair of side panels (the panels with handrails 112).  Woo Fig. 5, p. 4.  The cabinet includes an upper panel (the panel with operating panel 122) and a rear panel (the back panel of the cabinet 110, opposite of front panel 120) interconnecting the side panels.  Id.  The upper surface panel 140 includes a vertical opening on its upper surface (the opening in panel 140 covered by grill 142).  Id.
Woo does not disclose that the back panel includes an upper surface extending forward.  However, it would have been obvious to manufacture Woo’s cabinet 110 so that the back panel and the upper surface panel 140 are one piece, because this would merely represent integrating parts.  MPEP 2144.04(V)(B).  With this modification, the upper surface panel 140, connected to the back panel, would be the “upper surface extending forward” of the back panel.
Claim 4 requires for the device of claim 1, the cabinet includes a pair of side panels.  The cabinet further includes an upper panel and a rear panel, interconnecting the pair of side panels.  The rear panel has an upper surface that includes a grill installing groove.  The discharge grill is seated in the grill installing groove with an upper end of the grill guide being positioned at the same height as an upper end of the upper panel.
Woo’s cabinet 110 includes a pair of side panels (the panels with handrails 112).  Woo Fig. 5, p. 4.  The cabinet includes an upper panel (the panel with operating panel Id.  The upper end of the rib in grill 142 (corresponding to the “grill guide”) is positioned at the same height as the rearmost end (“an upper end”) of the panel with operating panel 122.  Id.  
Woo differs from claim 4 because it does not disclose the back panel having an upper surface with a grill installing groove, with the discharge grill seated in the groove.  
However, the discharge grill 142 (replaced by Paulin’s louver 27) is positioned within the upper surface panel 140, as seen in Figs. 5 and 6.  It would have been obvious to manufacture the cabinet 110 so that the back panel and the upper panel 140 are one piece because this would merely represent integrating parts.  With this modification, the upper surface panel 140 would correspond to the “upper surface” of the back panel.  
Paulin’s top wall 13 comprises a groove for the louver 27 to sit.  Paulin Fig. 1, col. 8–27.  Therefore, when Woo’s upper surface panel 140 is modified to accommodate Paulin’s louver 27, the upper surface panel 140 will also contain a groove for the louver 27 to sit.  This groove corresponds to the “grill installing groove.”
Claim 5 requires that the device of claim 1 further comprises a housing cover provided inside the cabinet and having an outer surface surrounding the air blowing fan.
Woo’s air purifier comprises a fan housing 194 (the “housing cover”) provided inside the cabinet 110, with an outer surface surrounding the fan 192.  Woo Fig. 5, p. 5.
Claim 6 requires for the device of claim 5, the outer surface of the housing cover includes a guide plate extending from the housing cover and guiding air passing through the air blowing fan upward in a radial direction.  The housing cover further includes an 
The outer surface of Woo’s fan housing 194 comprises a guide plate extending from the housing cover and guiding air passing through the fan 192 upward in a radial direction (seen in the annotated Fig. below).  The fan housing 194 further includes extension plate laterally along an upper end of the housing cover from an end portion of the guide plate (seen in the annotated Fig. below),

    PNG
    media_image3.png
    1188
    1143
    media_image3.png
    Greyscale

Claim 7 requires for the device of claim 6, the extension plate includes a stepped rib configured to support the discharge grill.  
The extension plate of Woo’s fan housing 194 comprises rib, which is the top rib of the fan housing.  Woo Fig. 5, pp. 4, 5.

    PNG
    media_image4.png
    1219
    1211
    media_image4.png
    Greyscale

Woo does not explicitly disclose that rib is a stepped rib configured to support the discharge grill 142 (replaced by Paulin’s louver 27).  
However, in the air purifier arts, Heuhn discloses a fan housing with an extension plate with a stepped rib which is used to support a discharge grill (seen the annotated Fig. below).  

    PNG
    media_image5.png
    926
    839
    media_image5.png
    Greyscale

Additionally, in the air purifier arts, Kelly discloses a humidifier (Fig. 7) comprising a fan 10 with an outlet having a stepped rib used to support an outlet grill 15.  Kelly Fig. 7, p. 15, ll. 20–24.

    PNG
    media_image6.png
    921
    1350
    media_image6.png
    Greyscale

It would have been obvious for the rib in Woo’s fan housing 194 to be a stepped rib configured to support the discharge grill 142, because this configuration is commonly used in the air purifier arts.  
Claim 8 requires for the device of claim 5, the air blowing fan includes an impeller for sucking and discharging air.  The impeller includes a blade.  The blade includes a maximum camber point defined as a point on a negative pressure surface of the blade corresponding to a point having a maximum camber on an average camber line.  The blade further includes a reference point defined as another point on the negative pressure surface of the blade where the distance between the negative pressure surface and a positive pressure surface is maximum.  The negative pressure surface of the blade includes a linear surface formed as a flat surface from the maximum camber point to a leading edge of the blade.
While air purifier uses a fan 192 to move air so that it can be treated, the reference does not disclose that the fan 192 is an impeller with a blade having the structure recited in claim 8.  
However, in the air purifier arts, Ikeda discloses an air conditioner comprising an impeller 8a for moving air through the device. Ikeda Fig. 2, [0046].   The impeller 8a id. at Fig. 7, [0055]) and a reference point defined as another point on the negative pressure surface of the blade (end portion 15a, id. at Fig. 7, [0057]) where the distance between the negative pressure surface and a positive pressure surface is maximum (the distance between Bs2 and end portion 15a, id.).  The negative pressure surface of the blade includes a linear surface formed as a flat surface from the maximum camber point to a leading edge of the blade (flat surface Qs, id. at Fig. 7, [0055]).  Ikeda’s impeller is beneficial because it has reduced noise and increased air blowing efficiency compared to conventional air moving devices.  Id. at [0011].  Therefore, it would have been obvious to use Ikeda’s impeller 8a in place of Woo’s fan 192 to provide these benefits and because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).

    PNG
    media_image7.png
    751
    1223
    media_image7.png
    Greyscale

Claim 9 requires for the device of claim 5, the housing cover further includes a sensor bracket to which at least one sensor device is mounted.  Claim 10 requires for the device of claim 9, the sensor bracket is positioned in a recessed space formed by the outer surface of the housing cover.
Woo does not explicitly disclose a sensor bracket associated with its fan housing 194.  
However, Vogel discloses fan 200 with a sensor housing 1 (the “sensor bracket”) to which a thermistor 31 (the “sensor device”) is mounted.  Vogel Figs. 3, 4, [0034], [0039].  The housing 1 is positioned in an opening formed by the outer surface of the fan housing (the spaced into which the housing 1 is inserted).  Id.  This opening corresponds to the claimed “recessed space.”  Vogel’s sensor is beneficial because it is able to accurately measure the rate of air flow through the fan, to determine whether or not the system using the fan has sufficient air flow to operate successfully.  Id. at [0003].  

    PNG
    media_image8.png
    863
    662
    media_image8.png
    Greyscale

 Claim 11 
Woo’s air purifier comprising a fan housing 194 (the “scroll housing”) disposed on a lower side of the upper surface panel 140.  Woo Figs. 5, 6, p. 4.  The fan 192 is mounted inside the fan housing 194.  Id. at Figs. 5, 6 pp. 4, 5.  The fan housing 194 comprises a first guide formed to be rounded and surrounding a portion of the outer surface of the fan 192 (seen in the annotated Fig. below). The fan housing 194 further comprises a second guide extending upward from one end portion of the first guide (seen in the annotated Fig. below).  The fan housing 194 also includes a third guide extending upward from the other end portion of the first guide (seen in the annotated Fig. below).  The cabinet 110 includes a pair of side panels (the panels containing handrails 112).  Id. at Fig. 5, p. 4.  A distance between an upper end of the third guide and one side panel is longer than a distance between an upper end of the second guide and the other side panel, as the third guide is recessed toward the middle of the cabinet 110, as seen in the annotated Fig. below.

    PNG
    media_image9.png
    1172
    1602
    media_image9.png
    Greyscale

Claim 12 requires for the device of claim 11, the third guide extends obliquely in a direction away from the second guide toward the upper portion of the cabinet.
Woo’s third guide extends obliquely in a direction away from the second guide, as seen in the annotated Fig. in the rejection of claim 11 above.
Claim 13 requires for the device of claim 11, the upper end of the third guide is disposed so as to overlap with the first guide in a downward direction.  This means that the third guide is spaced upward from the first guide.  Spec. dated Jan. 22, 2019 (“Spec.”) [0304].
Woo’s third guide is disposed so as to overlap with the first guide in a downward direction because the third guide is spaced upward from the first guide, as seen in the annotated Fig. in the rejection of claim 11 above.
Claim 14 requires for the device of claim 11, the scroll housing further includes an extension plate extending from the upper end of the third guide toward the one side panel.  
Woo’s fan housing 194 has an extension plate extending from the upper end of the third guide toward the one side panel, as seen in the annotated Fig. below.

    PNG
    media_image10.png
    1330
    1544
    media_image10.png
    Greyscale

Claim 15 requires for the device of claim 14, the discharge portion communicates with a space between the second guide and the third guide.
In Woo, the space between the second and third guides is the outlet of the fan housing 194.  Woo Figs. 5, 6, pp. 4, 5.  Air leaving the fan housing 194 moves through the grill 142 in the upper surface panel 140.  Id.
Claim 17 requires for the device of claim 11, the third guide extends upwardly from the first guide, and is inclined relative to the first guide.
Woo’s third guide extends upwardly from the first guide, and is inclined relative to the first guide, as seen in the annotated Fig. in the rejection of claim 14 above.
Claim 18 
The bend between Woo’s first guide and third guide is the “cutoff portion.”  Woo Fig. 5, pp. 4, 5.  This bend protrudes toward the middle of Woo’s fan housing 194, which is the “discharge flow path.”  Id.
Claim 19 requires for the device of claim 18, an inner surface of the cutoff portion is formed as a curved surface with a plurality of recessed surface portions and a plural of protruding surface portions.
In Woo, the inner surface of the bend has a curved surface.  Woo Fig. 5, pp. 4, 5.
Woo fails to teach that the curved surface has a plurality of recessed surface portions and a plurality of protruding surface portions.
However, Brendel discloses a fan with an outlet 40 that has a corrugated perimeter 136.  Brendel Fig. 4, [0026].  As such, the outlet 40 has an inner surface with a plurality of recessed portions and a plurality of protruding surface portions.  The corrugated shape is beneficial because it increase the streamwise velocity of the airflow discharged from the fan.  Id.  

    PNG
    media_image11.png
    613
    606
    media_image11.png
    Greyscale

It would have been obvious for the outlet in Woo’s fan, including the inner surface of the bend in fan housing 194, to have a corrugated perimeter in order to provide this benefit.  
Claim 20 requires for the device of claim 18, the cutoff portion is rounded with respect to a first direction defined as a direction interconnecting the first guide and the third guide.  At least a portion of the cutoff portion is rounded with respect to a second direction defined as a direction interconnecting a front end and a rear end of the cutoff portion.
In Woo, the bend is rounded in the direction interconnecting the first and third guides, as seen in the annotated Fig. in the rejection of claim 14 above.  The bend is also rounded with respect to a direction interconnecting the front end (the end of fan housing closest to the front panel 120) and a rear end (the end of the fan housing 194 closest to the back panel) as the bend is rounded in this direction, as seen in Fig. 5.
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 12–15 and 17–20 in light of the amendments.
Prior Art Rejections
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Woo is contained in the record as the 12-page Foreign Reference dated Feb. 03, 2020.  A translated version is provided with this communication.  This office action relies on the original version for the figures and the translated version for the text.
        2 A copy of the Kelly reference is provided with this communication.
        3 Additionally, the limitation requiring that the claimed device is a “humidifying air purifier” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the device.  MPEP 2111.01(II).  However, Woo’s filter 162 is removed, cleaned with water, and then replaced into the cabinet 110.  Woo p. 5.  It would have been obvious for the filter 162 to have at least some water on it when it is returned into the cabinet 110.  In which case, the air purifier would provide at least some humidification function due to the evaporation of the water from the filter 162.